Citation Nr: 1100258	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  08-26 200A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim for entitlement to service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1981 to April 
1981 and in August 1991.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision of the 
Boston, Massachusetts, Department of Veterans Affairs (VA) 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In a July 2009 letter, the RO notified the Veteran that his claim 
was being certified to the Board for appellate review and that he 
had 90 days to (1) submit new evidence in support of his claim; 
(2) appoint a new representative; or (3) request a hearing before 
the Board.  Thus, this letter suggests that the RO did not 
consider the Veteran to have previously requested a Board 
hearing.  Indeed, the record does not contain any prior mentions 
of a hearing request by the Veteran or attempts to schedule such 
a hearing on the part of VA.  No response was received within 90 
days of that letter.

In a March 2010 letter, the Veteran expressed his belief that he 
was to be scheduled for a hearing in Washington, DC.  In June 
2010, he submitted a letter waiving his right to an in-person 
hearing before the Board and requesting instead a video 
conference hearing at the Boston, Massachusetts RO.  

Based on the above, there appears to be some confusion as to 
whether the Veteran had requested a hearing.  In deference to the 
Veteran, the Board will accept his good faith assertion that one 
had been requested.  As such, the case must be remanded in order 
to schedule the appellant for a hearing.  38 C.F.R. § 20.1304(a).

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps to 
schedule the appellant for a video conference 
hearing at the Boston, Massachusetts, RO at 
the earliest opportunity.  Notice of such 
hearing should be associated with the claims 
file and any cancellation or failure to 
report should be clearly documented.  
Thereafter, the RO should return the claims 
file to the Board in accordance with current 
appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

